 IntheMatterofNATIONAL DISTILLERYPRODUCTSCORPORATION,andUNITED DISTILLERY WORKERS, OF NORTH AMERICA (C. I.0.),Cases Nos. R-4281 and R-4282.-Decided October 22, 194y2Jurisdiction:distilled spirits and alcohol manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; closed-shop contract executed whenmajority status of contracting union was in doubt, held no bar-; electidnsnecessary.-Unit Appropriate for CollectiveBargaining:production and maintenance-em-ployees- at each of two plants of Company permitted to determine whetherthey should constitute a separate bargaining unit or be part of unit includingemployees at other of Company's plants represented pursuant to contractMr. Morris A: Edelman,of New York City, for the Company.-Mr. Philip M. CurranandMr. Anthony Federoff,of Pittsburgh,Pa., for the C. I. O.-Mr. Louis J. Blender,of Boston, Mass., for the A. F.-of L.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by United Distillery Workers of NorthAmerica- (C. I. 0.), herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of National Distillery Products Corporation, herein calledthe Company,' the National Labor Relations Board provided for anappropriate consolidated hearing upon due notice beforeW. G.Stewart Sherman, Trial Examiner. Said hearing was held at Pitts-burgh, Pennsylvania, on September 15, 1942.The Company, theC. I. 0., and Distillery, Rectifying, and Wine Workers InternationalUnion of America, A. F. of L., herein called the A. F. of L., appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearing'The name of the Company appears as corrected at the hearing.45 N. L. h. B., No. 4.493508-43-vol 45-217 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDon the issues.The motions to dismiss filed by the Company and theA. F. of L. have been considered by the Board and, for the reasonsindicated below, are hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.---Upon the entire record-in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Distillery Products Corporation, a Virginia corporation,is engaged in the business of manufacturing, bottling, and sellingdistilled spirits and producing alcohol for the United States Govern-ment, at 16 plants throughout the United States.The Company'splants at Large and Broadford, Pennsylvania, are the only plantsinvolved in this proceeding.During 1942, raw materials and sup-plies-valued at approximately $800,000 were used at the Large _ andBroadford plants.During the past 12 months, these two plantsproduced finished products valued in excess of $2,000,000,approxi-mately 75 percent of which was shipped to places outside the -Com-monwealth of Pennsylvania..II.THE ORGANIZATIONS INVOLVEDUnited DistilleryWorkers of North Americais a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the,Company.Distillery, Rectifying,- andWine Workers International Union ofAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company,III.THE QUESTION CONCERNING REPRESENTATIONOn August 25, 1942, the C. I.. O. institutedan organizational driveamong the Company's employees. at the Large plant. On August 31,having secured the membership of approximately 66 employees,'theC. I. O. met with Gerber, the Company's residentmanager,informinghim that it represented a majority of the employees at the-Largeplant and requesting recognition as their exclusive bargaining agent.Gerber stated that he had no authority to bargain for the Companybut promised to bring insomeone,from the Company's New Yorkoffice with the necessary authority.On August 29, 1942, the A. F. of L. and the C. I. O. were engagedin organizational efforts at the Company's Broadford plant.On NATIONAL DISTILLERY PRODUCTS CORPORATION19August 31 an employees' meeting was held at Broadfoid, at whichone Autterson, who represented himself as international vice-presi-dent of the A. F. of L., and one Carroll, a C. I. O. representative,spoke in behalf of their respective organizations.After this meetingan agreement was concluded between Autterson and Carroll, wherebythey agreed that the union which was declared loser in a card checkconducted by a committee of employees from the Broadford plantwould withdraw.On September 1, the plant committee announcedthe results of the card checks as follows : 141 for the C. I. O. and42 for the A. F. of L.The A. - F. of L. contends that its contract with the Companyconstitutes it bar to this proceeding.The record contains a copy ofa closed-shop agreement between the Company and the A. F. of L.,bearing the date August 2, 1942, with provision for automaticrenewal from year to year at its expiration on May 1, 1944, in theabsence of a notice of termination by either party not less than 30,daysbefore the end of any yearly period.The contract embracesall production and maintenance employees, with certain exclusions,at the Company's Large and Broadford plants.The C. I. O. main-tains that neither it nor the employees it had contacted were informedor aware of this contract until on or about September 2.The Com-pany did not deny that it made no mention of this contract in itsdealings with the C. T. O. during'the last week of August.There was introduced in evidence a handbill which an' employeeof the Large -plant stated was given ' to him by Autterson on August28, 1942.The handbill urged employees at the Large plant to attendan-A. F. of L. meeting on August 29, and stated that the A. F. of L.had under contract all the plants of the Company except the Largeand Broadford plants.Robert Berry, the Company's director of labor relations, testifiedthat, the contract bearing the date of August 2 was consummatedafter a period of negotiations with the A. F. of L., at a time whenthe Company had no knowledge of the interest of any other labororganization in these plants.He stated that the A. F. of L. madeno showing of majority representation in the Large and Broadfordplants before the execution of the contract.Berry explained that noshowing was requested or offered because the employees could laterhave the contract "upset" by the Board in the event that the A. F.of L. did not represent a majority of the employees.It is evident that when the contract was executed, the majoritystatus of the A. F. of L. in the Large and Broadford plants was indoubt.We therefore find that the contract constitutes no bar to adetermination of representatives at this time. 20DECISIONS OF NATIONAL "LABOR RELATIONS BOARDC. I. 0. represents a substantial number of employees in the unitalleged to be appropriate.'We find that a. question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. seeks to establish a separate unit of production andmaintenance employees in each of the two plants.The A. F. of L.and the Company contend that the employer-wide unit, embracingthe production and maintenance employees in the Company's 16plants throughout the country, is the appropriate unit.The Company owns and operates 16 plants at various places inthe,United States.The two plants involved here are 33 miles apart,the Large plant employing approximately 112, and the Broadfordplant approximately 227 in the alleged appropriate unit.All plantsare devoted to the production of -various kinds of distilled spiritsunder different trade,names, andalcohol for the United States Gov-ernment.Each plant has its own manager, who, except -in minormatters, carries out orders emanating from the Company's New York,offices.From 1935 to 1940 the A. F. of L. established many Federal localsto organize the distillery industry.In 1938 a National Council wasestablished by the A. F. of L. to unite the Federal locals in the indus-try into a national organization.During 1940 the National Counciland the Federal locals executed 10 contracts with the Company, cover-ing employees in 10 plants. In December 1940, Distillery, Rectifying,and . Wine Workers International Union of America, the intervenorherein, succeeded the National Council, and the Federal locals then-affiliated themselves with the intervenor., In 1941 and 1942, up toAugust 2,1942, the A. F. of L. and the Company concluded closed-shopcontracts covering all of the Company's plants except the two involvedherein.In addition, on or about April 1942, the Company and theintervenor entered into a blanket contract covering all plants then in2The Trial Examiner stated that the C I. 0 submitted 83 membership cards from theLarge plant,dated between August 26 and September 3, 1942, of which 81 bore apparentlygenuine original signaturesOf these, 81 bore names of persons on the Company's pay rollfor the week ending August 29, 1942, which pay roll contained 112 employees in the allegedappropriate unit.The Trial Examiner further stated that the C. I 0 submitted 151 mem-bership cards from the Bi oadford plant,116 dated in August and September 1942, and 35undated,of which all bore apparently genuine original signatures.All of the 151 signa-tures are names of persons on the Company's pay roll for the week ending August 29, 1942,,%ihich pay roll contained 227 employees in the alleged appropriate unit. In support of itsinterest in this proceeding, the A. F. of L relies upon its contract of August 2 coveringthe two plants in question and on its other contracts covering employees in the other plantsof the Company NATIONAL -DISTILLERY. PRODUCTS CORPORATION,-21operation.3Finally, the con tract : covering employees at the, Largeand Broaclford plants eras' executed, bearing the date of August 2,1942.The C: I. O. and the A. F. of L. agreed, and we find, that all produc-tion and maintenance employees excluding supervisors, foremen, fore-ladies, nurses, office employees,4 humidity and, safety engineers, chem-ists and laboratory assistants and all other employees having the powerto hire' and discharge, constitute a voting group.The parties were in disagreement with respect to watchmen, theC. I. O. seeking their inclusion.The Company employs 9 or 10 watch-men and a chief watchman at each plant.These employees are armed,uniformed, and paid on a weekly basis. They have authority torecommend discharge but possess no disciplinary powers.They pro-tect the plants against theft and sabotage, police ingress and egressof the employees and visitors and generally preserve the peace.Thecontract excludes watchmen, and we shall exclude them from the votinggroup.In view of the position occupied by the Large and Broaclford plantsin the' Company's bargaining history and the other circumstances ofthe case, - noted above and in Section III, we find that all productionand maintenance employees, with the exclusions noted above, at eachof the two plants in question may properly be considered as separateunits or as part of the employer-wide unit desired by the A. F. of L.Under such circumstances, we apply the principle that the determiningfactor is the desires of the production and maintenance employees ineach of: the two plants.r,We shall, therefore, make no final determina-tion of unit' at this time but shall direct that the question concerning'representation which his arisen be resolved'by separate elections-bysecret ballot among the employees in the categories indicated above, ateach of the plants, respectively, to determine whether they desire tobe represented by United DistilleryWorkers of Nortlr America(C. I. 0.) or by Distillery,-' Rectifying, and 'Wine Workers Interna-tional Union of America, A. F. of L., for the purposes of collectivebargaining, or by neither.Upon the results of these elections willdepend in.part the appropriate unit or units. If a majority of em-ployees in either group selects the C. I. 0., that group shall constitutea separate unit.If a-majority in either group selects-the A. F. of L.,the A. F. of L. may then bargain for such employees as part of a unitincluding such other employees of the Company as it already representspursuant to contract.11-3The Large and Bi oadford plants were not operating at that time. ,4 Also excluded as office employees, by agreement of the parties, are Eleanor McDonaldand-George Shreve; who, although nominally shipping clerks at the Broadford plant,perform office work.-6SeeMatter of TheGlobeMachine and Stamping CompanyandMetalPolisheisUnion,Local No 3,et al, 3 N LR.B. 294 and subsequent cases. '22DECISIONS ,OE NATIONAL LABOR -RELATIONS" BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations.Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED, that, as, part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National Distillery,Products Corporation, Large and Broadford, Pennsylvania, electionsby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Elections,under the direction and supervision of the Regional Director for theSixth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the following employees of theCompany whowere employed during the pay-roll period immediately preceding, thedate of this Direction of Elections, and including employees who didnot, work during said pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United States,or temporarily laid off,. but excluding any employees who have sincequit or been discharged for cause :(1)All production and maintenance employees of the Company. atthe Large plant, excluding foremen,, chemists, dlaboratory-assistants,office employees, nurse, and all other employees having the power tohire and_discharge, to determine whether they desire-to be representedby the United Distillery Workers of North America (C. I. O.), or byDistillery,, Rectifying, andWine Workers International Union ofAmerica, A. F. of L., for the purposes of collective bargaining, or byneither; and(2)All production and maintenance employees of the Company atthe Broadford plant, excluding, foremen, foreladies, chief chemist andlaboratory assistant, humidity-and safety engineers, office employees,nurses, and all other employees having the power to hire and discharge,to determine whether they desire to be represented by United DistilleryWorkers of North America (C. I. O:) or by Distillery, Rectifying, andpurposes of collective bargaining; or by neither..-MR. Wm. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Elections.